Citation Nr: 1453704	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-15 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected ischemic heart disease (IHD) and diabetes mellitus (DM).

2.  Entitlement to service connection for peripheral vascular (arterial) disease of the right lower extremity, to include as secondary to service-connected IHD and DM.  

3.  Entitlement to service connection for peripheral vascular (arterial) disease of the left lower extremity, to include as secondary to service-connected IHD and DM.  

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected IHD and DM.  

5.  Entitlement to an increased disability evaluation for diabetic peripheral neuropathy of the left lower extremity, currently rated as 10 percent disabling. 

6.  Entitlement to an increased disability evaluation for diabetic peripheral neuropathy of the right lower extremity, currently rated as 10 percent disabling. 

7.  Entitlement to an initial disability evaluation in excess of 10 percent for ischemic heart disease prior to March 15, 2012, and in excess of 30 percent from March 15, 2012.  

8.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Brian Held, Agent


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran who is the appellant, had active service from November 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Phoenix, Arizona, and March 2012 and May 2012 rating determinations of the Ft. Harrison, Montana, RO.  The Ft. Harrison RO has assumed jurisdiction of the appeal.  

The issues of service connection for peripheral vascular disease of the right and left lower extremities and sleep apnea and the issue of entitlement to a TDIU are remanded to the RO.  


FINDINGS OF FACT

1.  The Veteran did not sustain chronic hypertension symptoms, vascular injury, or disease during active service. 

2.  Hypertensive symptoms were not continuous since service separation; did not become manifest to a compensable degree within one year of service separation; and were first objectively manifested many years following service.  

3.  The Veteran has recurrent hypertension. 

4.  Recurrent hypertension has not been shown to be etiologically related to the Veteran's service-connected disabilities.

5.  Left lower extremity diabetic peripheral neuropathy results in no more than mild impairment.

6.  Right lower extremity diabetic peripheral neuropathy results in no more than mild impairment. 

7.  Resolving reasonable doubt in favor of the Veteran, the overall evidence demonstrates that the Veteran more closely met the criteria for a 30 percent disability evaluation for ischemic heart disease throughout the appeal period.  

8.  The Veteran's IHD has not been shown to be productive of congestive heart failure; a workload of 5 METs or below which results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction at or below 50 percent at any time.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service and may not be presumed to have been incurred in such service, nor is it caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for a disability evaluation in excess of 10 percent for left lower extremity diabetic peripheral neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8521 (2014).

3.  The criteria for a disability evaluation in excess of 10 percent for right lower extremity diabetic peripheral neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8521 (2014).

4.  The criteria for a 30 percent disability evaluation for ischemic heart disease, and no more, have been met from Janaury 10, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.104, Diagnostic Code 7005 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As it relates to the claims of service connection for hypertension and increased evaluations for left and right lower extremity peripheral neuropathy, the Board notes that the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claims in October 2011 and January 2012 letters.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters further told him to submit relevant evidence in his possession.  The letters also provided the Veteran with notice as to the disability rating and effective date elements of the claims. 

As it relates to the issue of a higher initial evaluation for ischemic heart disease, the courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the claimant. 

The Veteran has been afforded VA examinations relating to the claimed disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations of record are adequate for rating purposes, because they were performed by a medical professional, were based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that further examinations are not necessary regarding the above issues. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claims, including by submission of statements and arguments through his agent.  He was also afforded the opportunity to give testimony at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating these claims.


Hypertension

The Veteran asserts that service connection for hypertension is warranted as the claimed disorder was manifested secondary to his service-connected IHD or DM. 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for DM, IHD, and diabetic peripheral neuropathy of the right and left lower extremities. 

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain chronic hypertension symptoms, vascular injury or disease during active service.  The service treatment records make no reference to either hypertension or elevated blood pressure readings.  The Veteran's blood pressure was noted to be 130/80 at the time of his March 1970 service separation examination.  

The Board next finds that hypertension symptoms were not continuous since service separation; did not manifest to a compensable degree within one year of service separation; and was first objectively diagnosed in 2004.  The Veteran has been shown to have recurrent hypertension since 2004. 

On the question of whether the currently diagnosed hypertension is related to service, the Veteran has asserted that his hypertension is etiologically related to his service-connected IHD and/or DM.  He has not advanced that hypertension was manifested during active service.  The Veteran's agent has reiterated that the Veteran sustained hypertension secondary to his service-connected DM or IHD. 

At a March 2012 VA examination for compensation purposes, the Veteran was diagnosed with hypertension.  The examiner indicated that the Veteran had well-controlled hypertension on one medication.  He opined that hypertension was not caused by IHD or DM.  He also stated that it was not aggravated beyond normal progression by IHD or DM.  He reported that the conditions were often seen in the same individual as there were common risk factors such as diet and lifestyle.  

As to the question of nexus of hypertension to service, the Board finds that the weight of the evidence demonstrates that the hypertension was not incurred in service and is not related to service.  The record establishes and the Veteran concedes that hypertension was initially manifested decades after service separation.  No competent medical professional has attributed the onset of the Veteran's hypertension to either active service or his military duties. 

In addressing the Veteran's contentions that his hypertension is etiologically related to his DM or IHD, the Board concludes that the weight of the evidence demonstrates that the hypertension is not related to the Veteran's IHD or DM.  No competent medical professional has attributed the onset of the Veteran's hypertension to his service-connected disabilities.  The March 2012 VA examination report expressly negates such an etiological relationship following a review of the clinical record and examination of the Veteran.  

The Veteran asserts that he manifested hypertension secondary to his service-connected DM or IHD.  His claim is based solely upon his own lay statements.  The Board finds that the Veteran's lay statements do not constitute competent evidence.  He has not offered any medical qualifications.  The Veteran is not competent to offer an opinion regarding the etiology of his hypertension under the facts in this case.  The onset of hypertension, in the context of no chronic in-service symptoms or continuous post-service symptoms, is not amenable to observation by a lay person.  The question of the etiology of such a disability involves the ruling in or out of multiple potential etiologies and so is too complex to be addressed by a layperson.  The relationship between hypertension and its causes is the subject of extensive research by medical professionals, as such, it would require specific clinical testing and correlation.  See Jandreau, 492 F.3d at 1377. 

In this case, hypertension was not shown during active service or for many years thereafter, including no chronic symptoms during service, no manifestation to a compensable degree within one year of service separation, and no continuous post service symptoms of hypertension.  Hypertension has not been shown to be related to the Veteran's DM or IHD.  The weight of the evidence demonstrates that the currently diagnosed hypertension was neither incurred in nor related to active service nor secondary to a service-connected disorder.  For these reasons, the Board finds that service connection for hypertension, including as a presumptive disease, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


Evaluations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

In Fenderson, the Court noted an important distinction between an appeal involving a Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Diabetic Peripheral Neuropathy of the Right and Left Lower Extremities

The Veteran's neurologic disability of the lower extremities has been rated under the provisions of Diagnostic Code 8521.  38 C.F.R. § 4.121a. 

Under this regulatory provision, a 10 percent evaluation is assigned for mild incomplete paralysis of the external popliteal nerve (common peroneal).  A 20 percent evaluation is warranted for moderate incomplete paralysis.  A 30 percent evaluation is assigned for severe incomplete paralysis, and a 40 percent evaluation is warranted for severe complete paralysis of the external popliteal nerve manifested by foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521. 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this paragraph will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

In conjunction with his claim, the Veteran was afforded a VA examination in March 2012.  The Veteran reported that he would get biting sensations in the back of his legs three to four times per week for several minutes at a time.  The examiner rendered a diagnosis of peripheral neuropathy.  The Veteran was noted to have mild symptoms of paresthesias/dysesthesias in his left and right lower extremities.  He was also noted to have mild numbness in both extremities.  Muscle strength was 5/5 throughout for both lower extremities.  There was no muscle atrophy.  Reflex examination for the knee and ankle was normal.  Sensory examination was normal for the thigh/knee and lower leg/ankle, but was decreased for the foot/toes, bilaterally.  The Veteran had hair loss of his lower extremities, bilaterally, from his mid-shin down.  Normal findings were reported for all lower extremity nerves.  The examiner indicated that the Veteran's peripheral nerve condition had no impact on his ability to work.  

As to peripheral neuropathy of the left and right lower extremities, Veteran has been assigned 10 percent disability evaluations for both the left and right lower extremities throughout the course of the appeal, contemplating mild impairment.  The Veteran has not been found to have more than mild neurological impairment for his lower extremities, including at the time of his most recent VA examination, where he was found to have mild symptoms of paresthesias/dysesthesias and mild numbness in his left and right lower extremities.  For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's appeal for ratings in excess of 10 percent for right and left lower extremity peripheral neuropathy.  As the preponderance of the evidence is against an evaluation in excess of 10 percent for this period, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


Ischemic Heart Disease

The Veteran maintains that the symptoms associated with his service-connected IHD warrant an evaluation in excess of the disability evaluations currently assigned.  

A 10 percent evaluation is warranted for coronary artery disease/IHD with a documented history of coronary artery disease/IHD where a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication is required.  A 30 percent evaluation is warranted for coronary artery disease/IHD with a documented history of coronary artery disease where a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted where there is more than one episode of acute congestive heart failure in the past year; or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation is warranted with chronic congestive heart failure; or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005. 

The provisions of 38 C.F.R. § 4.104 define one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104 , Note 2.

The Board finds that a 30 percent rating, but no more, is warranted for the entire appeal period.  The 30 percent rating was assigned based on the March 2012 VA examination findings of mild left ventricular hypertrophy on echocardiogram .  The evidence of record also shows abnormal electrocardiogram (ECG) on December 2009.  The record shows treatment for the service-connected heart disorder during the entire appeal period.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has met the criteria for a 30 percent disability evaluation throughout the entire appeal period.  

An evaluation in excess of 30 percent is not warranted at any time as the Veteran was not shown to have had more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or  left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

For example, at the time of a November 2008 catheterization, the Veteran was shown to have an ejection fraction of 55 in the left ventricle.  When filling out a March 2011 Ischemic Heart Disease Disability Benefits Questionnaire form, the Veteran's private physician, H. S., M.D., indicated that the Veteran been diagnosed as having coronary artery disease in 2004.  He was noted to not have had a myocardial infarction, coronary bypass surgery, a heart transplant, an implanted pacemaker, or an implanted defibrillator.  The Veteran was also noted to not have congestive heart failure or chronic congestive heart failure.  The physician further stated that there was no evidence of cardiac hypertrophy or dilatation.  The physician also noted that the Veteran had had a left ventricular ejection fraction of 55-60 percent on testing performed in November 2008.  He stated that the Veteran was limited to light duty activity.  

The Veteran was afforded a VA examination in March 2012.  At the time of the examination, a diagnosis of ischemic heart disease was rendered.  The examiner noted that the Veteran had not had myocardial infarction, coronary bypass, a heart transplant, implanted cardiac pacemaker, or defibrillator.  The Veteran also did not have congestive heart failure.  The examiner indicated that the Veteran had dyspnea and that he had a METs level of greater than 7 and less than 10, which was found to be consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, or logging.  The examiner reported that there was evidence of cardiac hypertrophy/dilatation on echocardiogram.  Left ventricular ejection fraction was noted to be between 68 and 73 percent.  

Hence, none of this evidence indicates that the next-highest rating over 30 percent - 60 percent - should be assigned here.  The evidence does not show congestive heart failure, a workload of greater than 3 METS but not greater than 5 METs, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent at any time.  38 C.F.R. § 4.104, Diagnostic Code 7005.  As such, an evaluation of 30 percent, and no more, is warranted.


Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, as it relates to the Veteran's bilateral lower extremity diabetic peripheral neuropathy, the ratings assigned under Diagnostic Codes 8521, respectively, are based on the average impairment of earning capacity resulting from peripheral neuropathy of the bilateral lower extremities.  The schedular rating criteria in this case contemplate symptomatology found within the record of evidence, specifically difficulties caused by abnormal nerve functioning in the lower extremities, including pain, numbness, loss of reflexes, etc.  38 C.F.R. § 4.124a.

The Veteran's ischemic heart disease has manifested in a workload of METs greater then 7, but not greater than 10, hypertrophy, and dilatation.  The rating criteria specifically contemplate such symptomatology.  The schedular rating criteria, Diagnostic Code 7005, specifically provides for disability ratings based on congestive heart failure, clinical findings, or the continuous use of medication.  In this case comparing the Veteran's disability level and symptomatology for IHD to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate. 

In the absence of exceptional factors associated with these disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The issue of a TDIU is being addressed in the remand portion below.  


ORDER

Service connection for hypertension, to include as secondary to service-connected IHD and DM, is denied.

A disability evaluation in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity is denied.  

A disability evaluation in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity is denied.  

A 30 percent disability evaluation, and no more, for ischemic heart disease, from January 10, 2005, is granted.  


REMAND

As it relates to the claims of service connection for obstructive sleep apnea and peripheral vascular disease, the Board notes that the Veteran has claimed service connection as secondary to both his service-connected IHD and DM.  

While the March 2012 VA examiner indicated that the Veteran's peripheral vascular disease was not caused or aggravated by his service-connected IHD, he did not address the Veteran's claim of secondary service connection as a result of DM.  As to the claim of service connection for sleep apnea, while the March 2012 VA examiner indicated that the Veteran's sleep apnea was not caused or aggravated beyond normal progression by his DM, he did not address the Veteran's claim of secondary service connection due to his service-connected IHD.  

As it relates to the Veteran's claim of service connection for peripheral vascular disease, the Board does note that in a Janaury 2005 letter, the Veteran's private physician, C. D., M.,D., indicated that the Veteran suffered from peripheral vascular disease and that his DM certainly contributed to many problems, including peripheral vascular disease.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

As to the TDIU claim, this issue is inextricably intertwined with the above service connection claims.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to defer adjudication of the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Moreover, as this matter is in remand status, the Veteran should be afforded a VA examination to determine whether he is able to maintain and/or obtain employment based upon all his service-connected disabilities.  The Board finds that a remand for a VA evaluation by a Vocational or similar specialist is necessary to clearly address whether the service-connected disabilities alone render the Veteran unable to obtain and maintain substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In addition, because the Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2014), and it is VA's policy to grant a TDIU in all cases where a service-connected disability causes unemployability regardless of the percentage evaluations, 38 C.F.R. § 4.16(b) (2014), the RO should consider whether the TDIU claim should be sent to VA's Director of Compensation Service for extraschedular adjudication.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any private treatment facilities/providers that have provided treatment for any peripheral vascular disease of the lower extremities or sleep apnea since March 2012.  Following receipt of the above names and addresses, along with written authorizations from the Veteran where necessary, obtain and associate with the record copies of all treatment records of the Veteran from those facilities/physicians identified by him.  

2.  All update VA treatment records of the Veteran should be associated with the record.    

3.  Return the claims folder and all other pertinent records, to include those in Virtual VA and VBMS, to the March 2012 VA examiner or a suitable substitute if the examiner is not available.  Following a review of the claims folder, the examiner is requested to render the following opinions:  

Is it at least as likely as not (50 percent probability or greater) that any current obstructive sleep apnea is caused or aggravated by (permanently worsened) by his service-connected IHD or DM?  

Is it at least as likely as not (50 percent probability or greater) that any current peripheral vascular disease of the lower extremities is caused or aggravated by (permanently worsened) by his service-connected IHD or DM?  When addressing this question, the examiner must reference the Janaury 2005 letter from the Veteran's private physician, C. D., M.,D., who indicated that the Veteran suffered from peripheral vascular disease and that his DM certainly contributed to many problems, including peripheral vascular disease.  

A rationale must be provided for each opinion that is rendered.  

4.  Then, schedule the Veteran for review by a VA rehabilitation or similar specialist, to assist in determining the current effect of his service-connected disabilities on the abilities to obtain or maintain substantially gainful employment.  The claims folder and all other pertinent records should be made available to the vocational specialist.

The examiner should offer the following opinion: 

Is it as likely as not (50 percent or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of the combined effect of his service-connected disabilities?  The examiner must comment on the effect of the Veteran's service-connected disabilities on his ability to work (disregarding the effects of any disabilities that are not service-connected), indicating what functions or types of employment would be inconsistent with or preclude, and what types of employment, if any, would remain feasible despite the service-connected disabilities.

The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed. 

5.  The RO must ensure the required actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing all indicated development, including, if necessary, pursuant to § 4.16(b), referral of the TDIU claim to the Director of Compensation Service for extraschedular consideration, readjudicate the remaining issues.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


